DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: Toda (JP 2016209502 A; cited by Applicant on IDS dated 05/09/2019) and Matsuura (WO 2016/132462 A1) are the closest prior art of record. Each of which disclosing an ejaculation promoter or sperm collecting device including a rotation drive mechanism to impart rotational stimulation on the user. However, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a sperm sampler driving device that includes a casing and rotating holder rotatably arranged in the casing and that detachably holds a part of a sperm sampler to rotate the sperm sampler, wherein the driving device comprises an angular speed sensor that detects a turning angular speed of a casing, and wherein a control unit changes a rotation direction and a rotation speed of a motor according to a change in a turning angle of the casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (CN 107049447 A) which teaches a sperm extractor using a peristaltic function.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAYLEE R WILSON/Primary Examiner, Art Unit 3791